                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

      Plaintiff,

v.                                                          CR 18-3413 KG

JADE TIFFANY LAUREZO,

      Defendant.

               ORDER ADOPTING CHIEF MAGISTRATE JUDGE’S
            PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

      THIS MATTER is before the Court on Chief Magistrate Judge Carmen E. Garza’s

Proposed Findings and Recommended Disposition (the “PFRD”), (Doc. 69), filed May 2,

2019; Defendant Jade Tiffany Laurezo’s Objections to the Proposed Findings and

Recommended Disposition Regarding Motion to Suppress Statements, (Doc. 73), filed

May 16, 2019; the Government’s Objections to Proposed Findings and Recommended

Disposition Regarding Defendant’s Motion to Suppress Statements, (Doc. 72), filed May

16, 2019; Ms. Laurezo’s Response to Government’s Objections, (Doc. 80), filed May 31,

2019; and the Government’s Response to Defendant’s Objections, (Doc. 78), filed May

31, 2019. In the PFRD, the Chief Magistrate Judge recommended that Ms. Laurezo’s

Motion to Suppress Statements, (Doc. 27), be denied. (Doc. 69 at 21).

      The parties were informed that objections to the Chief Magistrate Judge’s opinion

were due within fourteen days of service of the PFRD in accordance with 28 U.S.C. §

636(b)(1)(C). Id. Ms. Laurezo and the Government both timely objected to the PFRD on

May 16, 2019. (Doc. 72); (Doc. 73). In addition, both parties filed Responses on May 31,

2019. (Doc. 78); (Doc. 80). Following a de novo review of the Motion to Suppress
Statements, PFRD, the Objections, and the Responses, the Court will overrule the

Objections, adopt the PFRD, and deny the Motion to Suppress Statements.

   I.      Background

        Defendant Jade Tiffany Laurezo is a native of the Philippines and was visiting the

United States to complete a Federal Aviation Administration licensure exam. (Doc. 73 at

1); (Doc. 50 at 53). The facts of this case are fully set forth in Chief Magistrate Judge

Garza’s PFRD, detailing Ms. Laurezo’s history in the United States, English language

abilities, and the investigation that led to her arrest. (Doc. 69 at 1-7). The following is a

brief recitation of the pertinent facts before the Court.

        On the morning of June 27, 2018, approximately eight law enforcement officers

arrived at 3809 Zinnia Road in Roswell, New Mexico and executed a search warrant in

connection with suspected possession of child pornography. (Doc. 51 at 25). The

officers approached the home with their firearms positioned in the “low ready” position,

and commanded Ms. Laurezo and the other occupants of the home to exit through the

front door. Id. at 54. In compliance with the search warrant, law enforcement officers

seized a number of electronic devices from the 3809 Zinnia Road residence, including

Ms. Laurezo’s Samsung DUOS cellphone. Id. at 32.

        On the afternoon of July 3, 2018, Sergeant Hector Ramirez and Deputy Will

Seely arrived at the 3809 Zinnia Road residence and inquired if Ms. Laurezo would be

willing to visit the Chaves County Sheriff’s Department for an interview. (Doc. 51 at 70-

75). After Ms. Laurezo agreed to undergo an interview and opted to drive separately,

Deputy Seely and Sergeant Ramirez waited outside in their patrol units for roughly

fifteen minutes until Ms. Laurezo left the home. Id. at 75. At first, Sergeant Ramirez and



                                              2
Deputy Seely both followed Ms. Laurezo en route to the Sheriff’s Department, but as the

driver began to take an intentionally indirect route, Deputy Seely stopped following the

vehicle. Id. Sergeant Ramirez followed Ms. Laurezo and the driver, Donald Roberson,

until their arrival at the Sheriff’s Department. Id.

       Upon arriving at the Sheriff’s Department, Ms. Laurezo was first interviewed by

immigration officials to inquire about the effects of an arrest on her visa status. (Doc. 51

at 86-87). After her interview with immigration officials, Ms. Laurezo was escorted to a

second interview room where she was met by Detective Raul Valderaz and Sergeant

Doug Perham. (Doc. 36-1 at 1-8). Ms. Laurezo initially struggled to understand the

Advice of Rights form presented to her by Detective Valderaz, but she eventually signed

the form and agreed to be interviewed regarding the officers’ investigation of sexual

exploitation of a child. Id. at 8-16. At the end of the interview, Ms. Laurezo was placed

under arrest for possession of child pornography. Id. at 114. Ms. Laurezo now moves to

suppress her statements made to Detective Valderaz and Sergeant Perham during her

July 3, 2018 interview. (Doc. 27).

       In the PFRD, the Chief Magistrate Judge found that Ms. Laurezo was in custody

during her July 3, 2018 interview with law enforcement but she voluntarily waived her

Fifth Amendment rights. (Doc. 69 at 21). As such, the Chief Magistrate Judge

recommended that Ms. Laurezo’s Motion to Suppress Statements be denied. Id. The

Government has objected to the PFRD’s conclusion that Ms. Laurezo was in custody

during her interview and contends instead that she was free to terminate the interview

and leave at any time. (Doc. 72 at 2-16). Ms. Laurezo makes no objection to the Chief

Magistrate Judge’s conclusion that she was in custody but instead argues she did not



                                               3
knowingly and voluntarily waive her Fifth Amendment rights. (Doc. 73 at 4-14). In

addition, Ms. Laurezo alleges that because she was in custody during the July 3, 2018

interview, the statements she made before she was read her Miranda rights must be

suppressed. The Court will address each argument in turn, beginning with the factual

objections presented by both parties.

   II.      Analysis

         When resolving objections to a magistrate judge’s recommendation, the district

judge must make a de novo determination regarding any part of the recommendation to

which a party has properly objected. 28 U.S.C. § 636(b)(1)(C). Filing objections that

address the primary issues in the case “advances the interests that underlie the

Magistrate’s Act, including judicial efficiency.” United States v. One Parcel of Real

Prop., With Bldgs., Appurtenances, Improvements, & Contents, 73 F.3d 1057, 1059

(10th Cir. 1996). Objections must be timely and specific to preserve an issue for de

novo review by the district court or for appellate review. Id. at 1060. Additionally, issues

“raised for the first time in objections to the magistrate judge’s recommendation are

deemed waived.” Marshall v. Chater, 75 F.3d 1421, 1426 (10th Cir. 1996); see also

United States v. Garfinkle, 261 F.3d 1030, 1031 (10th Cir. 2001).

         A. Factual Objections

         First, Ms. Laurezo has objected to the following factual findings presented in the

PFRD: (1) Ms. Laurezo was in the United States “stud[ying] in pursuit of a Federal

Aviation Administration certificate to train aircraft maintenance personnel for U.S. based

customers,” (Doc. 73 at 1); (2) after the search warrant was executed on June 27, 2018,

“the occupants [of the home] were permitted to return inside,” id. at 2; (3) “Ms. Laurezo



                                              4
agreed to speak with law enforcement at the sheriff’s department,” id.; (4) “Although she

was offered a ride by Deputy Seely, Ms. Laurezo chose to drive separately with Donnie

Roberson,” id.; and (5) “She ultimately decided to forego a visit to her neighbor’s home

and instead proceeded directly to the Sheriff’s Department,” id.

       Ms. Laurezo contends the above facts “misrepresent[]” the “posture of Ms.

Laurezo[‘s case]” or are not otherwise supported by the record. Id. Ms. Laurezo clarifies

that she “reluctantly went to the Sheriff’s office because she had no choice” and she

“did not voluntarily forego a visit to the neighbor’s home[,] [s]he did not go because she

was being followed.” Id. The Court finds that even if each of these facts were modified

to represent Ms. Laurezo’s framing of the case, the outcome and analysis would remain

unchanged. For example, whether Ms. Laurezo was in the United States to simply study

or to take an exam has no bearing on the Court’s conclusion that her English proficiency

is sufficient to voluntarily waive her Fifth Amendment rights. As such, the Court will

overrule Ms. Laurezo’s factual objections.

       The Government similarly seeks to reframe factual assertions presented in the

PFRD to support its position. For example, it disputes how the PFRD “characterized”

the interaction between law enforcement and Ms. Laurezo on July 3, 2018, (Doc. 72 at

7), and contends the Chief Magistrate Judge “omitted” certain facts from her analysis,

(Doc. 72 at 8). The PFRD and hearing transcripts reflect that the Chief Magistrate Judge

viewed video evidence, heard testimony from witnesses, and read transcribed

statements presented by the Government during the hearing, pertaining specifically to

the interactions between law enforcement officials and Ms. Laurezo on July 3, 2018.

See, e.g., (Doc. 69 at 1-21). Thus, even if the Court were to modify the PFRD to reflect



                                             5
the more favorable language proposed by the Government, the conclusion and analysis

in this case demonstrate a thorough review of the record and would remain unchanged.

       Notably, the Government highlights two facts derived from Ms. Laurezo’s

Findings of Fact and Conclusions of Law, (Doc. 56), that were presented in the PFRD

which it contends are incorrect. First, the Government argues there is no proof that

Deputy Seely pointed his firearm at Ms. Laurezo during the execution of the search

warrant on June 27, 2018. (Doc. 72 at 7). The Court agrees there is no direct evidence

illustrating that Deputy Seely pointed his firearm at Ms. Laurezo. However, the lapel

camera footage reveals that Deputy Seely’s firearm was drawn when he approached

the 3809 Zinnia Road residence and it remained in the “low ready position,” pointed at

the home and its occupants, until everyone inside the home had exited. See (Doc. 80 at

3). Thus, Ms. Laurezo’s statement that Deputy Seely “was one of the deputies that had

pointed a gun [at her] when the search warrant was executed,” is a reasonable

inference. See (Doc. 56 at 2). The Court will therefore overrule the Government’s

objection.

       Next, the Government notes the officers were not in uniform when they

questioned Ms. Laurezo. (Doc. 72 at 5, note 3). The Court agrees that all of the law

enforcement officers who interviewed Ms. Laurezo were in civilian clothing on July 3,

2018.1 See (Doc. 51 at 91); (Gov. Ex. 49); see contra (Doc. 80 at 4) (Ms. Laurezo’s



       1.     For purposes of clarity, the Court notes that Officer Segovia, Officer Subia,
Detective Valderaz, and Sergeant Perham were in civilian clothing on July 3, 2018 when
they interviewed Ms. Laurezo. However, Sergeant Hector Ramirez and Deputy Will
Seely were in uniform on July 3, 2018 when they went to 3809 Zinnia Road and asked if
Ms. Laurezo would submit to questioning. In addition, the eight law enforcement officers
who executed the search warrant on June 27, 2018 were each in uniform during the
search, including Detective Valderaz.
                                            6
Response) (“[T]hree uniformed men were waiting for her in the initial interview room.”).

The Court is mindful that the Tenth Circuit will “accept the district court’s factual

findings” and seeks to preserve the most accurate record for any future proceedings.

See United States v. Jones, 523 F.3d 1235, 1239 (10th Cir. 2008) (citations omitted).

Therefore, for purposes of keeping an accurate record, the Court will modify the Chief

Magistrate Judge’s PFRD to reflect that the officers and immigration officials who

interviewed Ms. Laurezo were not in uniform on July 3, 2018. In all other respects, the

PFRD’s factual recitation of this case remains unaltered.

       B. Custodial Analysis

       The Government first argues the PFRD “emphasized the subjective mindset of

[Ms.] Laurezo and the officers, both of which are not relevant to the custody analysis.”

(Doc. 72 at 3). Specifically, the Government contests the relevance of two facts set forth

in the PFRD: (1) the police officers’ previously formed intent to “charge [Ms. Laurezo]

with a crime,” even before she arrived at the police station; and (2) Ms. Laurezo’s

confusion regarding the “distinction between the immigration officials and detectives.”

(Doc. 72 at 3-5). The Government argues these “subjective” facts are “not relevant to

the [custodial] analysis.” (Doc. 72 at 3).

       In the PFRD, the Chief Magistrate Judge explained that in accordance with

United States Supreme Court precedent, she first “identif[ied] the relevant

circumstances surrounding Ms. Laurezo’s interrogation.” (Doc. 69 at 8) (citing J.D.B. v.

North Carolina, 564 U.S. 261, 270 (2011)). Indeed, the Supreme Court has emphasized

that “rather than demarcate a limited set of relevant circumstances, we have required

police officers and courts to examine all of the circumstances surrounding the



                                              7
interrogation, including any circumstance that would have affected how a reasonable

person in the suspect’s position would perceive his or her freedom to leave.” J.D.B., 564

U.S. at 270-71 (internal citations omitted). This inherently requires a court to

“reconstruct[] the scene” and set forth the “players’ lines and actions” before applying

the objective test to resolve the issue of whether the defendant was in custody. Id. at

270; see also United States v. Jones, 523 F.3d 1235, 1240 (10th Cir. 2008) (“The

determination of custody, from an examination of the totality of the circumstances, is

necessarily fact intensive.”) (citing United States v. Griffin, 7 F.3d 1512, 1518 (10th Cir.

1993)).

       The Chief Magistrate Judge did exactly that. First, the PFRD sets forth nearly

three pages of “relevant circumstances surrounding [the] interrogation.” (Doc. 69 at 8).

Then, the Chief Magistrate Judge stated, “[i]n light of the circumstances described

above, an individual in Ms. Laurezo’s position would not have felt she was at liberty to

terminate the interrogation.” (Doc. 69 at 10). The PFRD continued to apply the

“circumstances” of the interrogation to a “reasonable person” or “objective” standard:

       Indeed, based on law enforcement’s behavior in ensuring Ms. Laurezo’s
       arrival at the Sheriff’s Department, the average person likely would not
       have believed they had the liberty to decline the invitation to come in for
       questioning. In addition, an individual in Ms. Laurezo’s position would
       have likely felt outnumbered and intimidated when being questioned by
       three male immigration officials, one of whom stood throughout the
       duration of the interview, as they asked prying and intimate questions. A
       reasonable person may not be able to discern the role of different []
       officers for purposes of distinguishing them as immigration officials or
       detectives. A person in Ms. Laurezo’s position may have lacked an
       understanding of the different purposes each interview sought to achieve
       and may have perceived both interviews as being conducted by police
       officers for investigative purposes.




                                              8
(Doc. 69 at 11). The Chief Magistrate Judge’s analysis complies with the framework

mandated by the United States Supreme Court.

       The Government is correct that the subjective intent of Ms. Laurezo and law

enforcement officials is not relevant to the objective analysis the Court must undertake.

See (Doc. 72 at 3-4) (quoting Berkemer v. McCarty, 468 U.S. 420, 422 (1984) (“A

policeman’s unarticulated plan has no bearing on the question whether a suspect was in

custody at a particular time[.]”)). However, a review of the PFRD reveals that while the

Chief Magistrate Judge included subjective criteria in her factual recitation of the

circumstances relevant to this case, she did not utilize those subjective beliefs in her

ultimate objective analysis. See, e.g., (Doc. 69 at 12) (“In sum, the facts of this case

illustrate that an individual in Ms. Laurezo’s position likely would not feel that they had

the liberty to refuse to accompany law enforcement to the Sheriff’s Department nor,

once they arrived, the liberty to leave.”); see also Griffin, 7 F.3d at 1519 (explaining that

“[t]he second police officer knew defendant was a suspect in a drug crime,” before

concluding that the defendant was in custody).

       Next, the Government argues that pursuant to the undisputed “objective” facts

presented in this case, the Court should determine that Ms. Laurezo was not in custody.

(Doc. 72 at 5) (“Applying the reasonable person standard without considering [Ms.]

Laurezo or the officers’ subjective perceptions or intentions, this Court should find that

[Ms.] Laurezo was not in custody.”). In crafting this argument, the Government relies on,

inter alia, the Tenth Circuit’s opinion in Jones, 523 F.3d at 1235. See (Doc. 72 at 13-14).

In Jones, two unmarked police cars followed the defendant from the courthouse to a

gas station “at the intersection of two major streets.” Jones, 523 F.3d at 1237. The



                                              9
agents situated themselves in a “public area with people coming back and forth” and

waited for the defendant to exit the gas station convenience store. Id. When the

defendant walked out, one officer said, “I’m a federal agent. Can I talk to you?” Id. The

defendant consented to speaking with the agent in his unmarked patrol car parked

outside of the convenience store. Id. The court in Jones found that although the

defendant was interviewed inside an unmarked patrol car with four officers present, she

was not in custody for purposes of the Fifth Amendment. Id.

       This case is distinguishable from Jones on several critical points. First, the

defendant in Jones did not know “the agents had followed her from the courthouse all

the way to the gas station.” Id. at 1243. Second, although there were multiple officers

present, only one officer ever spoke to the defendant throughout the interview. Id. at

1242. Third, the officer’s car “lacked virtually any official indicia that might normally

intimidate a person placed into a fully equipped police vehicle.” Id. at 1243. Finally, the

defendant in Jones was questioned in a public area with “people going back and forth.”

Id.

       Here, at least one, but at times two, marked police cars waited for and then

followed Ms. Laurezo from the home where she was staying to the Sheriff’s

Department. See (Doc. 51 at 75-76). Once inside the Sheriff’s Department, Ms. Laurezo

was questioned by at least four law enforcement officials – Officer Segovia, Officer

Subia, Detective Valderaz, and Sergeant Perham. (Doc. 51 at 88); (Doc. 36-1 at 2-3).

Next, Ms. Laurezo was not in a public area and had no ability to view the public outside

of the interview room where she was questioned. (Gov. Ex. 42-46). In addition, while the




                                              10
environment in Jones “lacked virtually any official indicia” of a police presence, the

interview here took place in an interrogation room inside the Sheriff’s Department. Id.

       Perhaps most notably, however, the defendant in Jones “freely left in her own

car” at the end of the interview. Jones, 523 F.3d at 1243. The Tenth Circuit opined this

was “a fact we found telling in Chee, where the suspect freely left after police-station

interrogation.” Id. at 1243-44 (citing 2 Criminal Procedure § 6.6(c), “the Supreme Court

and the lower courts have relied upon the fact that the suspect was allowed to leave

following the interrogation as strong evidence that the interrogation was not custodial.”).

In Chee, and Mathiason, a United States Supreme Court case that Chee relies upon,

the defendant left at the end of the interrogation. United States v. Chee, 514 F.3d 1106,

1111 (10th Cir. 2008); Oregon v. Mathiason, 429 U.S. 492, 494 (1977) (“[the defendant]

was released to go about his job and return to his family”). In contrast, after the

interview in this case, Ms. Laurezo was placed under arrest. (Doc. 36-1 at 114).

       The Government specifically combats these facts by highlighting four

circumstances which it argues weigh in favor of finding Ms. Laurezo was not in custody:

(1) “[Ms.] Laurezo freely and voluntarily decided to travel to the Sheriff’s Department for

an interview,” (Doc. 72 at 6); (2) “[Ms.] Laurezo was repeatedly informed she did not

have to talk to the officers and could terminate the encounter,” id. at 9-10; (3) “the

nature of the questioning matched the nature of the investigation and also focused on

another individual,” id. at 10-13; (4) “[Ms.] Laurezo was engaged by only two officers at

a time, none of the officers came into physical contact with her or made a display of

force, and each used a conversational tone when speaking to her,” id. at 13-16. While

each of these facts are true, they contribute to the myriad of circumstances surrounding



                                             11
Ms. Laurezo’s encounter with law enforcement and do not detract from the overall

conclusion that “under the totality of the circumstances” the facts of this case “add up to

custody.” See (Doc. 69 at 11).

       Indeed, the facts here highlight that, unlike the defendant in Jones, Ms. Laurezo

was subject to an interview conducted in a “police dominated atmosphere.” See Chee,

514 F.3d at 1113. The Tenth Circuit Court of Appeals has explained that “[w]here police

are in full control of the questioning environment, custody is more easily found.” Griffin,

7 F.3d at 1518. Specifically, in finding whether the defendant was in custody, the court

may consider, among other circumstances, “whether the suspect was separated from

his family and isolated in a nonpublic questioning room, whether there was the

threatening presence of several officers, whether there was any display of weapons or

physical contact with the suspect, and whether the officer’s language and tone indicated

that compliance might be compelled.” Id. This “atmosphere” of police domination was a

significant consideration in the Tenth Circuit’s decisions in Jones, Chee, and Griffin. See

Jones, 523 F.3d at 1242 (explaining that a “lack of police domination” rendered the

interview less likely to be custodial); Chee, 514 F.3d at 1113 (“[W]e analyze whether the

environment was police dominated.”); Griffin, 7 F.3d at 1518 (“A final factor commonly

examined is the circumstances showing a ‘police dominated’ atmosphere”) (internal

citation omitted).

       Here, Ms. Laurezo was not in control of the environment. When she arrived at

the Sheriff’s Department, Ms. Laurezo saw Marsha Roberson, a woman she refers to as

“Mom,” but was not able to speak with her. (Doc. 50 at 40) (“[T]he sheriff told me just

get inside the office. So I wasn’t able to talk to Mom.”). In addition, Ms. Laurezo knew



                                             12
“Dad,” Donnie Roberson, and her boyfriend, Dain Adams, were present somewhere in

the Sheriff’s Department but she was not able to consult with either of them after she

was directed to a secure area of the station. Id. at 44; (Doc. 51 at 98) (confirming that

the interview room was “a secure part of the Sheriff’s Department”). Ms. Laurezo was

then separated from the public, isolated in a private room, and questioned by several

individuals who identified themselves as law enforcement officers over the course of

more than one interview. See (Gov. Ex. 42-46); (Doc. 36-1).

       Furthermore, Ms. Laurezo does not have a mastery command of the English

language, was likely intimidated by the presence of four officials interviewing or

observing her at various times, and was escorted not only to the Sheriff’s Department

but also between interview rooms and to the restroom by law enforcement officers. See

(Doc. 69 at 9-10). Less than one week before her interview, eight officers arrived at the

home where she was staying in uniform and ordered Ms. Laurezo out of the house,

displaying weapons. See (Doc. 51 at 53-54). On the day of the interview, Ms. Laurezo

recognized at least one of these officers when he arrived at her home in uniform to ask

if she would submit to questioning at the Sheriff’s Department. (Doc. 50 at 37). While

there was no show of force on the day of Ms. Laurezo’s interview, the temporal

connection is not so attenuated that she would have forgotten her encounter with law

enforcement officials merely six days earlier.

       Notably, police domination is not the only factor that a court may consider in

determining whether an individual is in custody. See Griffin, 7 F.3d at 1518. Indeed,

courts also look to “[w]hether the suspect was aware that she was free to refrain from

answering questions” and the “[n]ature of the questioning.” Id. Here, the nature of the



                                            13
questioning and Ms. Laurezo’s understanding of her ability to refrain from answering

questions is clouded by her difficultly conversing in English and her unfamiliarity with the

American criminal justice system. See, e.g., (Doc. 50 at 34) (Ms. Laurezo claims to

have “No, nothing, ma’am, zero” familiarity with the American criminal justice system).

       In sum, the circumstances surrounding the interview and the nearly constant law

enforcement surveillance from the home where she was staying to the Sherriff’s

Department bathroom, would not lead a reasonable person in Ms. Laurezo’s position to

think the interaction with law enforcement was voluntary. For all of these reasons, and

those more thoroughly discussed in the PFRD, the Court agrees that Ms. Laurezo was

in custody during her July 3, 2018 interview and will therefore overrule the

Government’s objections.

       C. Statements Made Prior to Waiver of Miranda

       Ms. Laurezo next argues that in light of the Court’s holding that she was in

custody during the July 3, 2018 interview, any statements made to law enforcement

before she was read her Miranda rights must be suppressed. (Doc. 73 at 2-4). In

response, the Government contends Ms. Laurezo waived any challenge to the

statements she made to immigration officials by never addressing such an argument in

her initial motion nor in her objections. (Doc. 78 at 1, note 1). The Court agrees that any

argument regarding Ms. Laurezo’s statements made to immigration officials is waived.

See Marshall v. Chater, 75 F.3d 1421, 1426 (10th Cir. 1996) (Issues “raised for the first

time in objections to the magistrate judge’s recommendation are deemed waived.”).

       However, the Court understands Ms. Laurezo to be arguing for suppression of

her statements made to Detective Valderaz and Sergeant Perham during her July 3,



                                            14
2018 interview before she was read her Miranda warnings. (Doc. 73 at 2-3). Ms.

Laurezo contends her statements contain potentially inculpatory information, such as

“her name and date of birth,” where she was residing in the United States, her

relationship with Dain Adams, and her cellphone number. (Doc. 73 at 3). In response,

the Government argues this background information is merely “biographical” and is

therefore not subject to suppression. (Doc. 78 at 3).

       When a suspect is determined to be in custody, law enforcement officers must

administer Miranda warnings to “safeguard the constitutional guarantee against self-

incrimination.” J.D.B., 564 U.S. at 269. Indeed, Miranda was adopted to serve as a

prophylactic measure to protect individuals from the coercive police pressure that is

inherent with custodial interrogations. Stansbury v. California, 511 U.S. 318, 322 (1994).

When police elicit statements from a suspect without first complying with Miranda, the

statements may not be admitted for certain purposes at the suspect’s trial. Id.

       However, law enforcement may ask a suspect to identify himself without

providing a Miranda warning. United States v. Lara-Garcia, 478 F.3d 1231, 1235, n. 3

(10th Cir. 2007) (internal citations omitted). Specifically, “the disclosure of name and

address is essentially a neutral act,” and is therefore not considered to be “testimonial”

for purposes of the Fifth Amendment. Id. In addition, “questions as to date and place of

birth are normal questions attendant to arrest and custody and do not require a Miranda

warning.” Id. This remains the case “even if identification of the person may help lead to

the prosecution of that person for a crime.” Id.

       Law enforcement may not hide behind this “routine booking exception,” however,

if the questions asked are “reasonably likely to elicit incriminating information relevant to



                                             15
establishing an essential element necessary for a conviction […].” United States v.

Parra, 2 F.3d 1058, 1068 (10th Cir. 1993). Indeed, “where questions regarding normally

routine biographical information are designed to elicit incriminating information, the

questioning constitutes interrogation subject to the strictures of Miranda.” Id. (internal

citations omitted). Therefore, when determining whether a biographical question is

admissible absent a Miranda waiver, the Court must ascertain whether the question was

reasonably likely to elicit incriminating information. Id.

       Before reading her the Miranda waiver, Detective Valderaz asked Ms. Laurezo

her full name, date of birth, how long she had been in the United States, cellphone

number, where she was staying, and if Dain Adams was her boyfriend. (Doc. 36-1a at

1-7). The Court finds that Detective Valderaz’ questions and the corresponding answers

regarding Ms. Laurezo’s age, date of birth, full name, and her English proficiency are

each admissible as routine booking questions. (Doc. 36-1 at 1-4). The Court does not

find, and Ms. Laurezo does not direct the Court to any evidence that Detective Valderaz

asked if she understood English for an underhanded purpose, such as to incriminate

her or to establish an essential element necessary for conviction. Thus, absent any

argument or evidence to the contrary, the Court finds these statements are the result of

routine biographical questions, attendant to arrest and custody.

       However, Detective Valderaz’ questions regarding Ms. Laurezo’s cellphone

number, time spent in the United States, current address, and relationship with Dain

Adams were reasonably likely to elicit incriminating information. Specifically, before the

interview began, Detective Valderaz knew that Ms. Laurezo’s cellphone contained direct

evidence of child pornography. (Doc. 36-1 at 76) (In speaking with Ms. Laurezo,



                                              16
Detective Valderaz explained, “you’re in trouble because of what you have on this

phone.”). Therefore, admitting her cellphone number, and thus ownership of the

cellphone, is undoubtedly incriminating when the cellphone contains evidence of the

crime being investigated. See, e.g., United States v. Medrano, 356 Fed.Appx. 102, 107

(10th Cir. 2009) (unpublished) (“When an agent asks a defendant about his true name

for the direct and admitted purpose of linking the defendant to his incriminating

immigration file, he violates that defendant’s Miranda rights.”) (quoting Parra, 2 F.3d at

1068).

         In addition, asking Ms. Laurezo about her previous travels in the United States

and her current residence in Roswell, New Mexico was reasonably likely to elicit

incriminating information. Indeed, in questioning Ms. Laurezo about whether she

downloaded child pornography, Detective Valdreaz used her prior pre-Miranda

statement, that she had been in Roswell, New Mexico since March, against her: “You’ve

already told us that you’ve been here since March.” (Doc. 36-1 at 106). Her statement

before she waived her Miranda rights therefore later incriminated her when it tied her to

the date and location where evidence of child pornography was downloaded. It is

therefore evident that this information established an essential temporal and locational

link for a conviction of possession of child pornography.

         Finally, asking Ms. Laurezo her relationship with Dain Adams was likely to elicit

an incriminating response. Most notably, as soon as Ms. Laurezo relinquished her

Miranda rights, the officers immediately began questioning her in more detail about her

relationship with Dain Adams. (Doc. 36-1 at 16) (the first question Detective Valderaz

asked was, “[h]ow did you meet [sic] Dane?”). In this case, it is unclear how Ms.



                                             17
Laurezo’s relationship with her co-defendant, Dain Adams, could be construed as

“normally routine biographical information.” As such, the Court finds that Ms. Laurezo’s

statements regarding her cellphone number, arrival to the United States, residence, and

relationship with Dain Adams are inadmissible because she had not yet waived her

Miranda rights.

      In sum, the Court finds that Ms. Laurezo’s pre-Miranda answers revealing her

age, date of birth, full name, and English proficiency were not used for purposes of

interrogation and are therefore admissible. (Doc. 36-1 at 1-4). The Court further finds

that Ms. Laurezo’s statements regarding her relationship to Dain Adams, time and

residence in the United States, and her cellphone number are suppressed because they

were used for purposes of linking Ms. Laurezo to incriminating information. As such, Ms.

Laurezo’s statements beginning at page 4, line 2, (Doc. 36-1), and ending at page 7,

line 21, (Doc. 36-1), are hereby suppressed.

      D. Voluntary Waiver of Miranda

      Next, Ms. Laurezo argues the Chief Magistrate Judge incorrectly concluded that

she voluntarily waived her Fifth Amendment rights. (Doc. 73 at 4-14). Specifically, Ms.

Laurezo “objects to the Magistrate Judge’s conclusion that her grasp of English and her

level of comprehension was sufficient for her to waive her rights.” Id. at 5. Throughout

her Objections, Ms. Laurezo highlights facts cited in the PFRD which she claims support

a conclusion contrary to the Chief Magistrate Judge’s recommendation. Id. at 7

(“Despite a contrary Recommendation, the Magistrate Judge’s own findings support that

Ms. Laurezo’s waiver of rights was not made with full awareness of the nature of the

right being abandoned and the consequences of such a decision.”). Ultimately, Ms.



                                            18
Laurezo asks this Court to conclude that the waiver of her Miranda rights was not

constitutionally sufficient and her statements must therefore be suppressed. Id. at 14.

       In the PFRD, the Chief Magistrate Judge analyzed Ms. Laurezo’s interview under

the five-factor test articulated by the Tenth Circuit in United States v. Carrizales-Toledo,

454 F.3d 1142, 1153 (10th Cir. 2006). (Doc. 69 at 14). First, the PFRD detailed Ms.

Laurezo’s “age, education, and intelligence,” id. at 14-15, and then it analyzed the

“length, nature, and circumstances surrounding the interrogation,” id. at 15-20. Next, the

Chief Magistrate Judge walked through Ms. Laurezo’s statements during her July 3,

2018 interview and highlighted pertinent sections that supported her conclusion. Id. at

18-19. Most notably, the Chief Magistrate Judge explained that Detective Valderaz

asked Ms. Laurezo to verbally confirm that she understood on nine different occasions

in the interview. Id. at 16 (citing Doc. 36-1 at 8-15).

       The Chief Magistrate Judge further noted that while “Ms. Laurezo testified with

the aid of an interpreter at the motion to suppress hearing,” “she responded to

questioning on direct and cross examination almost entirely in English.” (Doc. 69 at 18)

(citing Doc. 58 at 12). After reviewing the transcripts and Ms. Laurezo’s testimony, the

Chief Magistrate Judge concluded that “Ms. Laurezo did not exercise her Miranda rights

for a host of reasons, none of which were because she did not understand that she

possessed those rights.” (Doc. 69 at 19-20). The Chief Magistrate Judge then explained

that Ms. Laurezo’s English comprehension was sufficient to support a finding that she

voluntarily, knowingly, and intelligently waived her Miranda rights. Id. at 21.

       The determination of whether a defendant understood his Miranda rights is a

factual one, underlying the legal question of whether the waiver was made voluntarily,



                                              19
knowingly, and intelligently. Valdez v. Ward, 219 F.3d 1222, 1231 (10th Cir. 2000).

When faced with a challenge similar to that presented here, courts often first begin by

determining the defendant’s ability to understand and speak English. See, e.g., United

States v. Benally, 350 F.Supp.3d 1183, 1191-95 (D.N.M. 2018). After making this

determination, if the defendant is found to have an adequate understanding of English,

the court then analyzes whether in light of that understanding, the waiver was made

voluntarily, knowingly, and intelligently. Id. at 1195-96. Here, Ms. Laurezo’s argument

hinges on the second inquiry - whether her limited English skills and narrow

understanding of American jurisprudence rendered her Miranda waiver unconstitutional.

(Doc. 73 at 5) (“[I]t is not disputed that Ms. Laurezo speaks English”). This argument

incorporates her sentiment that “her cultural background, demanding deference to

police figures, made it impossible for her to make a free and deliberate choice to waive

her rights.” Id. at 9.

       The Tenth Circuit does not require that a defendant possess complete English

fluency in order to voluntarily waive his Miranda rights. See, e.g., United States v. Lugo,

170 F.3d 996, 1004 (10th Cir. 1999) (finding that although the defendant’s first language

was Spanish and he possessed only a ninth-grade education from Mexico, his

responses to police questioning “demonstrated sufficient understanding of the English

language for purposes of interrogation”); see also Benally, 350 F.Supp.3d at 1191 (“The

Tenth Circuit has repeatedly affirmed district court findings that a defendant sufficiently

understood Miranda warnings in English when the record shows that the defendant

responded appropriately to officers in English.”) (collecting cases). Similarly, in following

the guidance proffered by the Tenth Circuit, other United States District Courts have



                                             20
concluded that a defendant must demonstrate comprehension of the language used in

the waiver and at least conversational English proficiency to voluntarily forego his

Miranda rights. See, e.g., Benally, 350 F.Supp.3d at 1192-93 (finding that the defendant

understood sufficient English to comprehend his Miranda rights where he “answered

questions from the agents without difficultly in English” and “displayed adequate

conversational skills and comprehension in English”); United States v. Garcia-Escalera,

998 F.Supp.2d 1191, 1203 (N.D. Okla. 2014) (concluding that although the defendant’s

English was “a little choppy” and “he spoke with a heavy accent,” testimony that he

regularly conversed in English was sufficient to demonstrate that he understood the

Miranda waiver); United States v. Ramirez Castillo, No. 02-40054-01, 2002 WL

1808811, at *3 (D. Kan. July 23, 2011) (unpublished) (concluding that the defendant’s

interview with law enforcement was sufficient evidence that he voluntarily waived his

Miranda warnings after considering “what effort the officer made to communicate,

whether the defendant responded that he understood his rights or ever indicated that he

did not understand them, and what the defendant displayed in English language skills”).

       In making a determination of voluntariness in light of language barriers, a court

may examine a defendant’s assurances that he understands his Miranda rights and the

objective evidence displayed regarding his English comprehension skills. See, e.g.,

Valdez v. Ward, 219 F.3d 1222, 1231 (10th Cir. 2000) (affirming the district court’s

holding that the defendant voluntarily waived his Miranda warnings because he made

multiple “assurances over the course of the evening that he understood his Miranda

rights” and he possessed an “objectively verifiable ability to understand and answer the

questions posed to him during the [] interrogation”); United States v. Sanchez-Chaparro,



                                            21
392 Fed.Appx. 639, 644 (10th Cir. 2010) (unpublished) (finding no error in the district

court’s decision that the defendant understood enough English to waive Miranda

warnings when the defendant responded appropriately to questioning and conversed

with officers in English); United States v. Zuhrieh, 124 F.Supp.3d 1187, 1193 (D.N.M.

2015) (noting that “during the hearing held on [the] Motion, Defendant on several

occasions responded in English to questions posed by the Prosecution, circumventing

his interpreter and demonstrating that he is, evidently, more comfortable in English than

Arabic”). Indeed, “Tenth Circuit law does not require an extensive vocabulary, complex

sentence structure, or fluency in English for Miranda warnings to be valid.” Benally, 350

F.Supp. at 1193.

       Here, the Chief Magistrate Judge thoroughly discussed Ms. Laurezo’s

background with English, including the personal and intimate relationships she

developed speaking entirely in English, the technical certification she came to the

United States to achieve, and her repeated use of English at the hearing and during

other proceedings. (Doc. 69 at 14-16). In her Objections, Ms. Laurezo contends “the

very facts the Magistrate Judge relied upon in determining that Ms. Laurezo was in

custody” also demonstrate that she did not voluntarily waive her Miranda rights. (Doc.

73 at 8-9); see also id. at 8 (“The Magistrate Judge’s own findings are inconsistent with

the Recommendation.”); id. at 7 (“Despite a contrary Recommendation, the Magistrate

Judge’s own findings support that Ms. Laurezo’s waiver of rights was not made with full

awareness of the right being abandoned and the consequences of such a decision.”).

However, the Court’s analysis in weighing whether Ms. Laurezo was in custody is

significantly different than the analysis required to conclude that she voluntarily,



                                             22
knowingly, and intelligently waived her Miranda rights. Indeed, while the Court finds that

Ms. Laurezo’s cultural misunderstandings interfered with her ability to assess whether

she was permitted to leave the Sheriff’s Department, her cultural differences did not

interfere to such an extent that she was unable to read the form provided to her and

understand what the officers were saying. See Zuhrieh, 124 F.Supp.3d at 1192-93

(denying the defendant’s argument that “his unfamiliarity with the Anglo-American legal

tradition [made him] unable to appreciate the consequences of [his] decision,” because

“despite whatever anxiety [the defendant] might have felt, he was not so bereft of his

linguistic faculties as to not understand the agents’ inquires”).

       The Court appreciates that Ms. Laurezo may not be familiar with the American

legal system. However, given Ms. Laurezo’s long-term intimate relationships, dozens of

text messages, and continued phone calls conducted entirely in English, the Court finds

her argument that she did not comprehend the plain language of her Miranda waiver to

be unpersuasive. As explained by this Court previously, “[t]here is no requirement that a

suspect attain a mastery of constitutional law or criminal procedure prior to waiving his

rights.” Zuhrieh, 124 F.Supp.3d at 1193. Indeed, “the animating purpose of the demand

that police inform suspects of their rights prior to questioning them is to apprise potential

defendants of the rights relevant in the circumstances; the only legal knowledge

required is, by design, transmitted by the warnings themselves.” Id. at 1193-94.

       Importantly, “[a] suspect need not [] understand the tactical advantage of

remaining silent in order to effectuate a valid waiver.” United States v. Hernandez, 913

F.2d 1506, 1510 (10th Cir. 1990). Rather, as long as the suspect “knew that he did not

have to speak to police and understood that statements provided to police could be



                                             23
used against him,” the Miranda waiver is sufficient. Id. Thus, because Ms. Laurezo can

read and write English at much greater than an elementary level, Ms. Laurezo has the

capacity to understand the plain language used in the waiver to articulate her rights

under the Fifth Amendment. See contra United States v. Castorena-Jaime, 117

F.Supp.2d 1161, 1172 (D. Kan. 2000) (finding defendant did not voluntarily waive his

Miranda rights because the defendant never made “any sentences or meaningful

expressions or words [] in English [], other than one time when he repeated back the

question asked by the trooper”).

       In sum, the Court finds that Ms. Laurezo understands enough English to

comprehend her Fifth Amendment rights and the plain language of the Miranda waiver.

In addition, the Court finds that Ms. Laurezo’s unfamiliarity with the American legal

system does not render her unable to appreciate the consequences of the decision she

was asked to make. Rather, Ms. Laurezo read the Advice of Rights form and it was also

read aloud to her. (Doc. 36-1 at 8-16). Shortly after the interview started, Ms. Laurezo

verbally confirmed that she speaks “pretty good” English. (Doc. 36-1 at 4). Whenever

Ms. Laurezo expressed even a scintilla of doubt, the officers further explained the

Advice of Rights form to her. (Doc. 36-1 at 9). Most pointedly, however, Ms. Laurezo

gave both verbal and written confirmation that she understood each of her rights as they

were read to her. (Doc. 8-16). Having found that Ms. Laurezo has the capacity to

understand her Fifth Amendment rights, the Court concludes that Ms. Laurezo

knowingly, intelligently, and voluntarily signed the Miranda waiver.




                                            24
   III.      Conclusion

          For the foregoing reasons, the Court finds that the Chief Magistrate Judge

correctly concluded that Ms. Laurezo was in custody during her July 3, 2018 interview

and she voluntarily waived her Fifth Amendment rights. As such, both the Government

and Ms. Laurezo’s Objections are overruled.

          IT IS THEREFORE ORDERED that Ms. Laurezo’s Motion to Suppress

Statements, (Doc. 27) is DENIED IN PART and the Chief Magistrate Judge’s Proposed

Findings and Recommended Disposition, (Doc. 69), is ADOPTED WITH

MODIFICATIONS to reflect the suppression of Ms. Laurezo’s statements that do not fall

within the routine booking exception made before relinquishing her Miranda rights and

the one factual discrepancy clarified herein.

          IT IS SO ORDERED.


                                           UNITED STATES DISTRICT JUDGE




                                              25
